DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action on the merits.  Applicant’s preliminary amendment, filed January 30, 2020, is entered.  Applicant amended claim 4 and added claim 11.  No new matter is entered.  Claims 1-11 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajita et al. (JP 61-208758 A).  The citation to Kajita refer to the English language machine translation.
	With respect to claims 1, 2, 10 and 11, Kajita teaches a lithium secondary battery (Figure 1) and a non-aqueous electrolyte solution for such a battery comprising propylene carbonate (cyclic carbonate-based organic solvent), a lithium salt, and a compound meeting the requirements of Formula 1 in the form of the following compound (Problem to be Solved by the Invention and Means for Solving the Problem):

    PNG
    media_image1.png
    205
    244
    media_image1.png
    Greyscale
.
(3)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kajita et al. (JP 61-208758 A) in view of Gueguen et al., J Electrochem. Soc. 2016, 163 A1095 and Brunel, International Journal of Hydrogen Energy, 42 (2017) 23004-23009, which is cited in Applicant’s IDS.
With respect to claims 3, 4, 5 and 6, Kajita teaches the compound meeting the requirements of Formula 1 is beneficial for a non-aqueous electrolyte because it prevents the decomposition of LiPF6, but is silent as to whether the same effect is obtained with a compound meeting the requirements of Formula 1a.
However, Gueguen, which deals with LiPF6 decomposition in carbonate electrolytes for lithium ion batteries, teaches the decomposition mechanism proceeds via the reaction of LiPF6 with an ROH species and the decomposition reaction can be avoided with a hydrogen gas generating mechanism.  Figure 3.
Brunel further teaches a compound having the following formula:

    PNG
    media_image2.png
    71
    86
    media_image2.png
    Greyscale
.  Figure 2.
Brunel teaches this compound is an effective catalyst for forming hydrogen gas.  Figure 2.  Brunel’s compound meets the requirements of claims 3, 4, 5 and 6 of the claimed invention.  
	It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Kajita with Gueguen and Brunel is the use of a known technique to improve a similar device in the same way.  Kajita teaches the compound of Formula 1 is added to prevent LiPF6 decomposition.  Gueguen and Brunel, when considered together, teach the decomposition mechanism is disrupted via a hydrogen production pathway and that such a pathway is obtainable with Brunel’s compound, which is disclosed above.  Furthermore, Brunel’s compound is in the same class of compound as Kajita’s – they are both phosphoramides.  Accordingly, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use Brunel’s compound in place of Kajita’s because Gueguen and Brunel, when considered in combination, teach a hydrogen production pathway offsets LiPF6 decomposition and that Brunel’s compound catalyzes hydrogen production and is the same class of compound as Kajita discloses, meaning the modification has a reasonable expectation of success.
(4)
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kajita et al. (JP 61-208758 A).
With respect to claims 7 and 8, Kajita is explicitly silent as to how much of the compound is added based on the total weight of the non-aqueous electrolyte solution.
However, Kajita does teach the amount of the compound is added in an amount that is 0.3 to 1.5 times as large as the number of moles of the lithium salt, which represents LiPF6.  Means for Solving the Problem.  Kajita teaches this range enhances stabilization without worsening cycle characteristics.  Means for Solving the Problem.
Kajita establishes the amount of the compound based on the mole amount of the lithium salt is a result effective variable because Kajita teaches the amount is adjusted to enhance stabilization without worsening cycle characteristics.  MPEP 2144.05(II)(B).  As per the MPEP, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 2144.05(II)(A).  In this case, it’s obvious to one ordinarily skilled in the art at the time of invention to adjust the mole ratio, which would also adjust the weight based on the total weight of the non-aqueous electrolyte, because Kajita teaches doing so enhances stabilization without worsening cycle characteristics.
(5)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kajita et al. (JP 61-208758 A) in view of Schmitz et al. (U.S. Publication No. 2017/0040649).
With respect to claim 9, Kajita is silent as to the presence of an additive.
However, Schmitz, which deals with electrolyte compositions for lithium secondary batteries, teaches a sultone compound is added to an electrolyte to facilitate SEI film formation.  Paragraph 121.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to add the sultone to the electrolyte because Schmitz teaches doing so facilitates SEI film formation.
(6)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759